DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,010,627. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent '627 fully discloses the features of the claims in the application.
Regarding claims 1,  14 and 20 patent ‘627 discloses,
receiving, by a computing system, the digital video frame, wherein the digital video frame depicts scoreboard image elements, wherein the depicted scoreboard image elements include the textual expression and other image elements, and wherein the computing system comprises a processing unit (note claim 1, col. 38 lines 31-36);
engaging, by the computing system, in an edge-detection process to detect edges of at least the depicted scoreboard image elements in the received digital video frame, wherein at least some of the detected edges (i) are of the textual expression and (ii) define alphanumeric shapes (note claim 1, col. 38 lines 37-42; 
applying pattern-recognition, by the computing system, to identify the alphanumeric shapes, wherein applying the pattern-recognition to identify a given one of the alphanumeric shapes comprises (i) identifying one or more edges, of the detected edges, based on the one or more identified edges enclosing an area within the digital video frame and (ii) determining that the enclosed area has an alphanumeric characteristic and responsively deeming the one or more identified edges as defining the given alphanumeric shape (claim 1 and col. 38 lines 43-52);
Establishing, by the computing system, a plurality of minimum bounding rectangles each bounding a respective one of the identified alphanumeric shapes in the digital video frame (note claim 1, col. 38 lines 53-56);
Establishing in the digital video frame, by the computing system, based on at least two of the minimum bounding rectangles, a composite shape that encompasses the identified alphanumeric shapes that were bounded by the at least two minimum bounding rectangles (note claim 1, col. 38 lines 57-61); and 
Based on the established composite shape occupying a particular region of the digital video frame, deeming, by the computing system, the particular region to be the video frame region that depicts the textual expression of the scoreboard (note claim 1 and col. 39 lines 3-7).

Regarding claims 2 and 15 patent ‘627 discloses,
 	Carried out while receiving a real-time broadcast feed, wherein receiving the digital video frame comprises receiving the digital video frame as part of the real-time broadcast feed (claim 2, col. 39 lines 8-11).

Regarding claims 3 and 16 patent ‘627 discloses,
 	Wherein engaging in the edge-detection process comprises engaging in the edge-detection process in a predefined frame region within the digital video frame (claim 3, col. 39 lines 12-15).

Regarding claims 4 and 17 patent ‘627 discloses,
 	Wherein identifying one or more edges, of the detected edges, based on the one or more identified edges enclosing an area within the digital video frame comprises applying a contouring procedure that traces one or more of the detected edges to identify the one or more edges that enclose the area (note claim 4, col. 39 lines 16-21).

Regarding claim 5 patent ‘627 discloses,
 	Wherein the edge-detection process generates a binary representation of the detected edges, and wherein applying the contouring procedure comprises applying the contouring procedure to the binary representation of the detected edges (note claim 5, col. 39 lines 22-26).

Regarding claims 6 and 18 patent ‘627 discloses,
 	Wherein determining that the enclosed area has the alphanumeric characteristic comprises: determining an aspect ratio of the enclosed area, and 76 determining that the determined aspect ratio is indicative of the enclosed area having the alphanumeric characteristic (note claim 6, col. 39 lines 27-33).

Regarding claim 7 patent ‘627 discloses,
 	Wherein the at least two minimum bounding rectangles comprise first and second minimum bounding rectangles, and wherein establishing the composite shape comprises:
 	 extending (i) the first minimum bounding rectangle by a first extent (note claim 1, col 38 lines 65-66) and
 	 (ii) the second minimum bounding rectangle by a second extent (note claim 11, col. 40 lines 8-9), and 
 	wherein the extending merges together the extended first minimum bounding rectangle and the extended second minimum bounding rectangle into the composite shape (claim 11, col. 40 lines 10-12).

Regarding claim 8 patent ‘627 discloses,
 	Wherein the first extent is the same as the second extent (note claim 12, col. 40 lines 14).

Regarding claim 9 patent ‘627 discloses,
 	Wherein the digital video frame defines a horizontal axis and a vertical axis, wherein the digital video frame depicts the textual expression substantially along the horizontal axis of the digital video frame, and wherein the extending comprises extending (i) the first minimum bounding rectangle substantially along the horizontal axis and (ii) the second minimum bounding rectangle substantially along the horizontal axis (note claim 7, col. 39 lines 36-41).

Regarding claim 10 patent ‘627 discloses,
 	Wherein establishing the plurality of minimum bounding rectangles comprises generating a binary representation that represents (i) the first minimum bounding rectangle as spanning a first set of pixels of the digital video frame and (ii) the second minimum bounding rectangle as spanning a second set of pixels of the digital video frame (note claim 8, col. 39 lines 42-46), and 
 	wherein the extending comprises updating the binary representation to represent (i) the extended first minimum bounding rectangle as spanning the pixels of the first set in combination with a predetermined number of additional first pixels of the digital video frame and (ii) the extended second minimum bounding rectangle as spanning the pixels of the second set in combination with a predetermined number of additional second pixels of the digital video frame (note claim 8, col. 39 lines 47-51).

Regarding claim 11 patent ‘627 discloses,
 	Wherein the additional first pixels are substantially alongside the pixels of the first set in the digital video frame (claim 9, col. 9 lines 53-54), and
 	Wherein the additional second pixels are substantially alongside the pixels of the second set in the digital video frame.

Regarding claim 12 patent ‘627 discloses,
 	Wherein the updated binary representation represents the composite shape as spanning a combined set of pixels that includes (i) the pixels of the first set, (ii) the pixels of the second set, (iii) the additional first pixels, and (iv) the additional second pixels (note claim 10, col. 39 lines 58-61), the method further comprising: 
 	Making a determination, by the computing system, that the established composite shape occupies the particular region, wherein making the determination comprises (i) applying a connected-component-labeling procedure to detect, in the updated binary representation, the pixels 78 of the combined set that correspond to the composite shape and (ii) deeming the detected pixels to be representative of the particular region of the digital video frame (note claim 10 col. 39 lines 63- col. 40 lines 4).

Regarding claim 13 patent ‘627 discloses,
 	Carrying out, by the computing system, an action based on the detecting of the video frame region that depicts the textual expression of the scoreboard, wherein carrying out the action (claim 17 col. 40 lines 63-66) comprises one or more of the following: (i) recording the detected video frame region (claim 17, col. 40 lines 67), (ii) outputting a report related to the detected video frame region (claim 17, col. 41 lines 1-2), and (iii) recognizing the textual expression in the detected video frame region (claim 17, col. 41 lines 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
September 29, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664